DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 6-8 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 1-5 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations “processors” and “storage device” provide a sufficient structure to perform all claimed limitations.
Claims 9-11 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is an article of manufacture claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Pat. No. 10,614,305 (referred as ‘305 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation of the instant claims 1-11 is fully defined by claims of the ’305 patent.  For example, as to the instant claim 1, claim 1 of the ‘305 patent discloses an image georeferencing system for extracting ground control points from planting data, the system comprising (see lines 1-2):
one or more processors (see line 3); a storage device comprising instructions, which when executed by the one or more processors, configure the one or more processors to (see lines 4-6): 
receive one or more aerial images (see line 7); receive a plurality of planting data sets (see line 8); identify one or more ground control points based on the one or more aerial images and the plurality of planting data sets (see lines 9-11); and generate a georeferenced image based on the one or more ground control points (see lines 12-16).
identification of an opposite pass…” recited in last 4 lines) that are not set forth in the instant claim 1, the use of transitional term “comprising/comprises” in the instant claim 1 fails to preclude the possibility of additional elements.  Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 1 of the ‘305 patent.
Furthermore, each of the claim limitations recited in instant claim 1 is anticipated by patented claim 1 and anticipation is “the ultimate or epitome of obviousness.”
Likewise, each of instant claims 2-5 is fully defined by patented claims 2-5.  It is noted that the claimed language between the instant claims and patented claims.
As to instant claim 2, see patented claim 2.
As to instant claim 3, see patented claim 3.
As to instant claim 4, see patented claim 4.
As to instant claim 5, see patented claim 5.
As to the instant claim 6, claim 6 of the ‘305 patent discloses an image georeferencing system for extracting ground control points from planting data, the system comprising (see lines 1-2):
receive one or more aerial images (see line 3); receive a plurality of planting data sets (see line 4); identify one or more ground control points based on the one or more aerial images and the plurality of planting data sets (see lines 5-7); and generate a georeferenced image based on the one or more ground control points (see lines 8-12).
identification of an opposite pass…” recited in last 4 lines) that are not set forth in the instant claim 6, the use of transitional term “comprising/comprises” in the instant claim 6 fails to preclude the possibility of additional elements.  Therefore, instant claim 6 fails to define an invention that is patentably distinct from claim 6 of the ‘305 patent.
Furthermore, each of the claim limitations recited in instant claim 6 is anticipated by patented claim 6 and anticipation is “the ultimate or epitome of obviousness.”
Likewise, each of instant claims 7-8 is fully defined by patented claims 7-8.  It is noted that the claimed language between the instant claims and patented claims are so similar so detailed mapping is not presented herein.
As to instant claim 7, see patented claim 7.
As to instant claim 8, see patented claim 8.
Regarding instant claim 9, it is noted that this claim recites similar claim limitations called for in the instant claim 1.  Thus, the advanced statements as applied to claim 1 above incorporated herein.  With regard to claim “medium”, it is referred to claim “storage device” recited patented claim 1.
Regarding instant claim 10, it is noted that this claim recites similar claim limitations called for in instant claim 4.  Therefore, the advanced statements as applied to claim 4 are incorporated herein.
Regarding instant claim 11, it is noted that this claim recites similar claim limitations called for in instant claim 5.  Therefore, the advanced statements as applied to claim 5 are incorporated herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keisler et al. (U.S. Pat. No. 9,875,430, Art of record IDS filed on 2/13/2020, and referred as Keisler hereafter).
Regarding claim 1 as a representative claim, Keisler teaches an image georeferencing system for extracting ground control points from planting data, the system comprising:
one or more processors (see col. 3 line 38-55: computer and processor); a storage device comprising instructions, which when executed by the one or more processors, configure the one or more processors to (see col. 3 line 38-55: medium, memory, computer program, instructions stored on memory, computer and processor): 
receive one or more aerial images (for examples, see col. 1 line 28-43: satellite image; figure 19A and col. 2 line 28; col. 4 lines 30-56: imagery collected via airplane/drone; col. 8 lines 21-47: GeoTIFF files, receiving the image from Google Cloud Storage; col. 12 line 51: satellite imagery; col. 15 lines 13-15: aerial photography; col. 16 lines 13-15: aerial photography);

identify one or more ground control points based on the one or more aerial images and the plurality of planting data sets (for examples, see col. 9 line 61 to col. 10 line 19: satellite imagery is used as an input to classifier, pixel location (region in Kansas) is identified as whether it contains wheat (planting data sets); col. 24 lines 40-45: satellite image and pixel values are used to identify every point on the ground)); and
generate a georeferenced image based on the one or more ground control points (see col. 13 lines 19-35: tiles are georeferenced).
Regarding claim 2, the advanced statements as applied to claim 1 above are incorporated herein.  Keisler further teaches including an image capture device to capture the one or more aerial images (see sensors described in col 14 lines 4-20; col. 15 lines 13-14: high resolution sensors generate aerial images).
Regarding claim 3, the advanced statements as applied to claim 1 above are incorporated herein. Keisler further teaches an agricultural planting device to capture the plurality of planting data sets (for examples, see col. 26 lines 3-45: aircraft, drone and boundary map; col. 4 lines 29-56: airplane/drone).
Regarding claim 4, the advanced statements as applied to claim 1 above are incorporated herein.  Keisler further teaches wherein: the planting data includes one or more planting data features (see col. 18 line 48 to col. 19 line 7: satellite image illustrated in figure 15A includes tree 1552 and plants 1554 as shown in figure 15B (planting data)); and the identification of the 
Regarding claim 5, the advanced statements as applied to claim 1 above are incorporated herein.  Keisler further teaches wherein the generation of the georeferenced image includes identification of one or more unplanted regions (see col. 13 lines 19-35: urbanization region and Buchanan Lake).
Regarding claims 6-8, it is noted that these claims are directed to method claims reciting similar claim limitations called for in the counterpart claims 1, 4, and 5, respectively.  Therefore, the advanced statements as applied to claims 1, 4 and 5 are incorporated herein.
Regarding claims 9-11, it is noted that these claims are directed to article of manufacture claims reciting similar claim elements called for in the counterpart claims 1 and 4, 5.  Therefore, the advanced statements as applied to claims 1 and 4-5 are incorporated herein.  Keisler further teaches machine-readable storage medium, instructions, processor circuitry of computer-controlled device (see col. 3 lines 38-55: medium, memory, instructions, computer program instruction, processor, apparatus, system; figure 4: Big Iron (computer)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Levine et al. (U.S. Pat. App. Pub. No. 2011/0295575 A1) teaches a systems for processing landscapes to provide agricultural information crops (see para. [00114]).
Hendrickson et al. (U.S. Pat. No. 6,178,253 B1) teaches a process for determining the health of crops in a field and treating the crops in accordance with such determination (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8/2021

/DUY M DANG/Primary Examiner, Art Unit 2667